            Case MDL No. 2915 Document 63-2 Filed 08/19/19 Page 1 of 1


                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTI-DISTRICT LITIGATION


  IN RE: CAPITAL ONE CONSUMER                          MDL No. 2915
  DATA SECURITY BREACH
  LITIGATION




                                      PROOF OF SERVICE

        In compliance with JPML Rule 4.1(a), the undersigned hereby certifies that a copy of the

 foregoing Notice of Related Action was electronically served on August 19, 2019 to all parties

 who have appeared in this action via the Court’s CM/ECF system including the following:

        David L. Balser
        KING & SPALDING LLP
        1180 Peachtree Street, N.E.
        Atlanta, Georgia 30309
        Tel.: (404) 572-2782
        Fax: (404) 572-5140
        dbalser@kslaw.com

        Counsel for Defendants Capital One
        Financial Corporation, Capital One,
        N.A., and Capital One Bank (USA),
        N.A.



Dated: August 19, 2019                Respectfully submitted,


                                      By: /s/ Melissa R. Emert
                                      Melissa R. Emert
                                      Howard T. Longman
                                      6 East 45th St.-5th Floor
                                      New York, NY 10017
                                      Telephone: (212) 687-7230
                                      Facsimile: (212)490-2022
                                      memert@ssbny.com
                                      hlongman@ssbny.com

                                  Counsel for Plaintiffs Aaron Saul Greenberg M.D.P.C., Emily
                                  Behar, Wendy Friedman and Molly S. Piesco
